Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

James O. Boothe
(OI File No.: 2-08-40329-9),

Petitioner,
v.
The Inspector General.
Docket No. C-12-1289
Decision No.: CR2770

Date: May 1, 2013

DECISION

The Inspector General (1.G.) of the Department of Health and Human Services notified
James O. Boothe (Petitioner) that he was being excluded from participation in Medicare,
Medicaid, and all other federal health care programs for a minimum period of five years
pursuant to 42 U.S.C. § 1320a-7(a)(1). Petitioner appealed. I find that the LG. has a
basis for excluding Petitioner from program participation and that the five-year exclusion
is mandated by law.

I. Background

By letter dated August 31, 2012, the I.G. notified Petitioner that he was being excluded
from Medicare, Medicaid, and all federal health care programs for a minimum period of
five years pursuant to 42 U.S.C. § 1320a-7(a)(1). LG. Exhibit (Ex.) 1. The I.G. advised
Petitioner that the exclusion was based on his conviction “in New York County Supreme
Court of the State of New York, of a criminal offense related to the delivery of an item or
service under the Medicare or a State health care program, including the performance of
management or administrative services relating to the delivery of items or services, under
any such program.” I.G. Ex. | at 1. Petitioner, represented by counsel, timely filed his
September 14, 2012 request for hearing (RFH) with the Departmental Appeals Board,
Civil Remedies Division (CRD). Subsequently, this case was assigned to me for hearing
and decision.

On October 25, 2012, I convened a telephonic prehearing conference, the substance of
which is summarized in my Order and Schedule for Filing Briefs and Documentary
Evidence (Order) dated November 1, 2012. See 42 C.F.R. § 1005.6. Pursuant to the
Order, the LG. filed a brief (I.G. Br.) on November 29, 2012, with LG. Exs. 1 through 5.
On January 3, 2013, Petitioner filed a brief (P. Br.), P. Exs. 1 and 2, and an objection to
1.G. Exs. 2 and 3. The L.G. responded to the objection on January 14, 2013, and filed a
reply brief (I.G. Reply Br.) and LG. Ex. 6 on January 17, 2013.

On January 23, 2013, I issued a Ruling and Order (Ruling) in which I overruled
Petitioner’s objections to I.G. Exs. 2 and 3, provided Petitioner with the opportunity to
file a supplemental response to those exhibits and time to file an objection to I.G. Ex. 6,
and ordered both parties to submit supplemental briefs on a legal issue by February 20,
2013. On February 5, 2013, Petitioner stated that he would not file a supplemental
response to I.G. Exs. 2 and 3, but did file an objection to I.G. Ex. 6. Further, on that date,
Petitioner’s counsel called and spoke with the CRD attorney assigned to this case and
asserted that the I.G. and Petitioner should not submit supplemental briefs
simultaneously, but that Petitioner should file its brief in response to the I.G.’s brief
because the I.G. has the burden of proof. In a February 6, 2013 e-mail message, the CRD
attorney conveyed to the parties I decided not to change the submission date for the
supplemental brief. DAB E-file Record Document # 24 (Email from CRD Attorney to
Petitioner).

On February 15, 2013, the LG. filed a response to Petitioner’s objection to 1.G. Ex. 6 and
submitted I.G. Exs. 7 through 9. On February 20, 2013, Petitioner filed a reply to the
1.G.’s response to Petitioner’s objection to I.G. Ex. 6, an objection to LG. Ex. 9, anda
Response to Supplemental Briefing. Later on that same date, the I.G. submitted its
supplemental brief and I.G. Ex. 10. On March 4, 2013, the I.G. filed a response to
Petitioner’s objection to I.G. Ex. 9.

IL. Evidentiary Objections

As part of the exchange of briefs and evidence that I ordered in this case (Order at 4), the
1.G. submitted five exhibits (I.G. Exs. 1-5) and Petitioner submitted two exhibits (P. Exs.
1-2). Petitioner filed an objection to I.G. Exs. 2 and 3, which I overruled. Ruling at 2.
The L.G. did not object to either of Petitioner’s exhibits. Further, Petitioner did not object
to I.G. Ex. 10. Therefore, I admit I.G. Exs. 1-5 and 10, and P. Exs. 1-2 into the record.
For the reasons stated below, I exclude I.G. Exs. 6-9 from the record.
The LG. filed I.G. Ex. 6 with its reply brief to Petitioner’s exchange. I.G. Ex. 6 is an
August 2008 affirmation by a prosecutor involved in the criminal case that underlies the
present exclusion action. This affirmation was originally submitted to the state court in
response to various motions that Petitioner made to that court. The I.G. submitted it
because the prosecutor avers to certain facts, laws, and policies that the I.G. believes will
elp it meet its burden of proof in this case. Further, in response to Petitioner’s objection
to LG. Ex. 6, the LG. submitted Ex. 7 (a memorandum of law that accompanied the
affirmation) and Ex. 8 (the decision of the court related to affirmation and memorandum).

Petitioner filed a written objection to I.G. Ex. 6, and also a reply to the I.G.’s response to
Petitioner’s objection. Petitioner argued that I.G. Ex. 6 was not relevant or material
because the facts stated by the prosecutor in that 2008 affirmation do not reflect the
ultimate outcome of the criminal case several years later. Further, Petitioner
characterized much of what the prosecutor wrote as merely her opinion because she often
failed to provide citation for her positions. Petitioner also argued that I.G. Exs. 7 and 8
did not cure the deficiencies in I.G. Ex. 6.

I agree with Petitioner that I.G. Ex. 6 has very limited relevance to this proceeding
because the affirmation significantly predates the final conviction in Petitioner’s case and
relates primarily to a variety of issues that have no bearing here. Although LG. Ex. 6,
along with the closely related IG. Exs. 7 and 8, have some limited probative value, that
value is easily outweighed by the risk confusion that they have the potential to cause. See
42 CFR. § 1005.17(d).

Further, the I.G. submitted I.G. Exs. 6-8 after the date on which the I.G. was to submit its
exchange (i.e., brief, proposed exhibits, proposed witnesses). Order at 3-4; P. Br. at 9.
1.G. Exs. 6-8 do not appear to be rebuttal evidence, see 42 C.F.R. § 1005.17(h), and the
1.G. did not characterize those documents as such in its reply brief. In fact, the I.G. did
not request leave to submit these untimely exhibits and did not provide a statement as to
the reason they were submitted late. The regulation provides that “[i]f at any time a party
objects to the proposed admission of evidence not exchanged in accordance with [an
administrative law judge’s [order], the [administrative law judge] will determine whether
the failure to comply [with the order] should result in the exclusion of such evidence.”
42 C.F.R. § 1005.8(b)(1). Furthermore, unless an administrative law judge finds
“extraordinary circumstances justified the failure to timely exchange,” then the
administrative law judge must exclude the evidence. Id. § 1005.8(b)(2).

In the present case, the I.G. provided no reason why LG. Ex. 6 was submitted late.
Further, the submission of I.G. Exs. 7 and 8 resulted from the submission from I.G. Ex. 6;
therefore, these exhibits suffer from the same defect as I.G. Ex. 6. Without a showing of
exceptional circumstances, I must exclude I.G. Exs. 6-8. Therefore, Petitioner’s
objection is sustained.
The I.G. also submitted I.G. Ex. 9 at the time it submitted Exs. 7 and 8. I.G. Ex. 9 isa
recently signed affirmation from a criminal prosecutor who was involved in Petitioner’s
criminal proceeding. The affirmation provides a detailed account of Petitioner’s criminal
case from beginning to end. Petitioner objected to this exhibit as an attempt by the I.G. to
obfuscate the issues in this case. Petitioner also requested that certain portions of the
exhibit be stricken.

In light of Lyle Kai, R Ph., 1.G. Ex. 9 appears relevant. DAB No. 1979 (2005)
(declaration by prosecutor summarizing criminal conduct accepted as evidence to
establish nexus). However, this exhibit is untimely, and the I.G. did not file a motion or
provide a reason for its late filing. There is also no reason to conclude that this
affirmation is submitted as rebuttal evidence. Further, the I.G. indicated that it did not
have any witnesses to offer in this proceeding and did not request a hearing. I.G. Br. at 9.
Although I can accept written testimony, the I.G. did not request that I admit I.G. Ex. 9 as
written direct testimony or provide Petitioner with notice that he could seek to cross-
examine the L.G.’s witness. 42 C.F.R. § 1005.16(b). The requirement to exclude late
filed exhibits also applies to “any written statements that the party intends to offer in lieu
of live testimony ....” Jd. § 1005.8(a), (b). Because Petitioner has objected to 1.G. Ex. 9
and I have no reason to conclude that there were exceptional circumstances for its late
submission, I must exclude this exhibit. Zd. § 1005.8(b)(2). Therefore, Petitioner’s
objection is sustained.

III. Sanction for Failing to Comply with Order

Following the exchange of briefs and exhibits in this matter, I ordered the parties to
simultaneously file a supplemental brief on a purely legal issue. Ruling at 3. Petitioner’s
lead counsel, Gregory J. Naclario, contacted the CRD attorney assisting on this case and
indicated that simultaneous briefing had the effect of shifting the burden of proof in this
case to Petitioner and that Petitioner should be permitted to file a brief in response to the
1.G. rather than simultaneously. The CRD attorney notified Mr. Naclario and the LG.’s
counsel that I would not change the briefing schedule because the supplemental brief
involved only a narrow issue of law and, therefore, there was no burden shifting to the
Petitioner. Further, the parties were notified that once they had filed their brief, they
could request to file a reply brief if the parties believed it was necessary. Mr. Naclario
acknowledged receipt of my ruling on his request. DAB E-file Record Document # 24
(Email from Petitioner to CRD Attorney).

On the day the supplemental brief was due, both of Petitioner’s attorneys (i.e., Mr.
Naclario and John J. Cooney) signed and filed a document entitled Petitioner’s Response
to Supplemental Briefing, in which Petitioner “respectfully decline[d]” what Petitioner
termed my “request” to file a supplemental brief. Petitioner based its position on the
theory that it somehow improperly shifted the burden of proof in this case. However,
Petitioner requested that he be permitted to file a reply brief to the yet unfiled I.G. brief.

Petitioner’s request to file a reply brief is denied. I provided Petitioner an opportunity to
request a reply brief, but only once he filed his supplemental brief. Petitioner did not file
a supplemental brief. Therefore, Petitioner abandoned the right to request the opportunity
to reply to the I.G.’s brief.

Petitioner was fully aware that I ordered, not requested, the filing of briefs by both parties
on the same date and that I previously denied Petitioner’s motion to permit him to file his
brief in response to the I.G.’s brief. To allow Petitioner to file a reply brief now would
reward Petitioner’s contumacious conduct and directly undermine this tribunal’s
authority to regulate the course of this proceeding. See, e.g.,42 C.F.R. § 1005.4(b)(8).
The regulations contemplate such a scenario and provide administrative law judges with
the authority to “sanction a person, including any party or attorney, for failing to comply
with an order. ...” Id. § 1005.14(a); see also id. § 1005.4(b)(8) (administrative law
judges have authority to regulate the conduct of representatives and parties).

A sanction imposed under the regulations “will reasonably relate to the severity and
nature of the failure or misconduct,” and may include “[p]rohibiting a party from . . .
supporting a particular claim or defense.” Jd. § 1005.14(a). Denying Petitioner’s motion
to file a reply brief is directly related to Petitioner’s contumacious conduct and is the least
severe sanction that can be imposed to uphold the integrity of the administrative
adjudicatory process.

IV. Decision on the Written Record

In their exchanges, both parties indicated that an in-person hearing was unnecessary and
that they did not offer any witnesses. LG. Br. at 9; P. Br. at 2. Further, neither party
requested summary judgment. See 42 C.F.R. § 1005.4(b)(12). Therefore, the record is
now closed and this decision is rendered based on the written record.

V. Issue

The only issue in this case is whether the I.G. has a basis for excluding Petitioner for five
years from participating in Medicare, Medicaid, and all other federal health care
programs, pursuant to 42 U.S.C. § 1320a-7(a)(1). See 42 C.F.R. § 1001.2007(a).

VI. Findings of Fact, Conclusions of Law, and Analysis’

The Secretary of Health and Human Services must exclude from participation in any
federal health care program “[a]ny individual or entity that has been convicted of a
criminal offense related to the delivery of an item or service under subchapter XVIII of
this chapter or under any State health care program.” 42 U.S.C. § 1320a-7(a)(1).

' My findings of fact and conclusions of law are set forth in italics and bold font.
A. Petitioner pled guilty to Offering a False Instrument for Filing in the second
degree in the Supreme Court of the State of New York.

HealthFirst, PHSP, Inc. (HealthFirst) is a New York based Medicaid managed care
insurance program. P. Br. at 5. In 2001, Petitioner was hired as a consultant at
HealthFirst, but in 2002 became its Chief Operating Officer and Executive Vice President
of Sales. 1.G. Ex. 2 at 1. On May 6, 2008, Petitioner was indicted based on various
alleged violations of law. LG. Ex. 3. Relevant to this case, Count 7 of the indictment
was Offering a False Instrument for Filing in the first degree, in violation of section
175.35 of the New York State Penal Law. I.G. Ex. 3 at 8. On September 30, 2011,
Petitioner pled guilty to the lesser-included misdemeanor offense of Offering a False
Instrument for Filing in the second degree.” I.G. Ex. 4; P. Br. at 6. Specifically,
Petitioner pled guilty to knowingly submitting to the “New York State Department of
Health the HealthFirst PHSP, Inc. May 2003 Medicaid Managed Care Marketing Plan,
which falsely represented that HealthFirst PHSP, Inc.’s marketing representatives were
being compensated in accordance with the Marketing Guidelines in the Medicaid
Managed and Family Health Plus Contracts.” I.G. Ex. 4 at 5. The trial court accepted the
plea agreement and sentenced Petitioner to one year of conditional discharge. 1.G. Ex. 5
at 1.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before the LG. excludes him. The statute defines “convicted” to include “when a plea of
guilty... by the individual . . . has been accepted by a Federal, State, or local court.”

42 U.S.C. § 1320a-7(i)(3); see 42 C.F.R. § 1001.2. Here, the Supreme Court of the State
of New York accepted Petitioner’s guilty plea to a misdemeanor offering of a false
instrument for filing. LG. Ex. 5 at 1. Petitioner concedes that he was convicted of a
crime. P. Br. at 1. Accordingly, I conclude that Petitioner was convicted of a criminal
offense for the purposes of 42 U.S.C. § 1320a-7(a)(1).

> Petitioner highlights throughout his brief that the offense for which he was convicted did
not involve intent to defraud. Petitioner also acknowledges, as he must, that unlike

42 U.S.C. § 1320a-7(a)(3), which specifically refers to fraud, section 1320a-7(a)(1) does
not require the conviction be related to fraud. See P. Br. at 10. Therefore, that
Petitioner’s criminal offense does not include intent to defraud is not relevant to this
matter.
C. Petitioner must be excluded under 42 U.S.C. § 1320a-7(a)(1) because his
conviction was for an offense related to the delivery of an item or service
under a State health care program.

Petitioner’s primary argument in opposition to exclusion is that the “evidence does not
show that his conviction is related to the delivery of an item or service under Medicare or
a State health care (a State Medicaid) program.” P. Br. at 5. After careful review of the
record, I disagree.

The I.G. must exclude an individual from participation in any federal health care program
if the individual was convicted under federal or state law of a criminal offense related to
the delivery of an item or service under the Medicare program or a State health care
program. 42 U.S.C. § 1320a-7(a)(1). The relevant regulation further explains that the
exclusion includes “the performance of management or administrative services relating to
the delivery of items or services under [Medicare or a State health care] program.”

42 C.F.R. § 1001.101(a). Although the term “related to” is not defined in the statute, it is
well established “that an offense is ‘related to’ the delivery of an item or service under a
covered program if there is a. . . nexus between the offense and the delivery of an item or
service under the program.” James Randall Benham, DAB No. 2042 (2006) (internal
citations omitted); Cf: Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir. 2012)
(describing the phrase “related to” in another part of section 1320a-7 as “deliberately
expansive words,” “the ordinary meaning of [which] is a broad one,” and one that is not
subject to “crabbed and formalistic interpretation”) (internal quotes omitted). Therefore,
to determine whether Petitioner’s offense is related to the delivery of an item or service
under Medicaid,’ it is necessary to examine the underlying conviction.

HealthFirst is a Medicaid managed care insurance program pursuant to a Medicaid
Managed Care and Family Health Plus Contract (contract) with the New York
Department of Health. I.G. Exs. 2 at 1-2; 10. In general, marketing by such managed
care programs is regulated. See 42 U.S.C. § 1396u-2(a)(5), (d)(2); 42 C.F.R. §§ 438.10,
438.104. Specifically, under the contract, HealthFirst was required to have a marketing
plan approved by the New York Department of Health and local departments of social
services. I.G. Ex. 10 at 70. The marketing plan was required to be consistent with the
marketing guidelines included in Appendix D of the contract. I.G. Ex. 10 at 70, 145-56.
The marketing guidelines included a provision requiring that HealthFirst “not offer
financial or other kinds of incentives to Marketing representatives that uses the number of
Enrollees as a factor in compensation.” I.G. Ex. 10 at 154; see also LG. Ex. 2 at 2.
However, “from May 9, 2003 to October 7, 2003, [Petitioner] caused HealthFirst to

* The Medicaid program is a “State health care program” for purposes of exclusion. See
42 C.F.R. § 1001.2 (defining “Medicaid” as “medical assistance provided under a State
plan approved under Title XIX of the [Social Security] Act”).
submit to various public agencies three Marketing Plans . . . which falsely reported that
HealthFirst marketing representatives were being compensated in accordance with
Marketing Guidelines in the . . . contract[s].” I.G. Ex. 2 at 2. Specifically, Petitioner pled
guilty that he:

[K]nowingly submitted and caused to be submitted to the New York State
Department of Health, the HealthFirst PHSP, May 2003 Medicaid Managed
Care Marketing Plan, which falsely represented that HealthFirst, PHSP,
Inc.’s marketing representatives would be compensated in accordance with
the Marketing Guidelines in the Medicaid Managed Care and Family
Health Plan contracts.

LG. Ex. 4 at 5.

Petitioner argues that during his plea and sentencing hearing he was not required to admit
that HealthFirst would not have obtained the Medicaid contract if it had not submitted a
marketing plan or that Petitioner was required to admit that the marketing plan was
related to the delivery of an item or service under Medicaid. P. Br. at 7. However, in his
hearing request, Petitioner states “HealthFirst was required to have its ‘Marketing Plans’
approved by the New York State Department of Health as well as local department of
social services in the affected county” and that “[t]he Marketing Plans need[ed] to meet
the New York State ‘Marketing Guidelines’ that HealthFirst did not pay its marketing
representatives any incentive to enroll individuals in HealthFirst.” RFH at 1-2. Thus,
Petitioner acknowledges that pursuant to its contract, HealthFirst was required to have an
approved marketing plan, which met the requirement in Appendix D of the contract. As
such, when HealthFirst compensated its employees in a manner inconsistent with the
contract, it was in violation of its contract with the New York State Department of
Health, a contract which allowed HealthFirst to operate as a Medicaid managed care
insurance program and bill Medicaid for items and services rendered to its enrollees. See
1G. Ex. 10; see also 42 U.S.C. § 1396u-2(a)(1)(A); 42 C.F.R. § 438.6.

According to the terms of contract, sanctions for marketing infractions include
prohibiting the plan from conducting any marketing activities, suspending new
enrollments, or termination of the contract. I.G. Ex. 10 at 71; Petitioner’s Response to
Supplemental Briefing at 2; see also 42 U.S.C. § 1396u-2(e)(1)(A)(iv); 42 C.F.R.

§ 438.700(b)(4)(2001) (intermediate sanctions may be imposed where the managed care
organization “misrepresents or falsifies information that it furnishes to CMS or to the
State”). The purpose of the sanctions is “to protect the interests of the [Medicaid]
program and its clients.” I.G. Ex. 10 at 70. Moreover, each of these sanctions has the
effect — although to varying degrees — of restricting HealthFirst’s ability to provide
services to Medicaid beneficiaries. For example, a managed care organization prohibited
from engaging in marketing activities would be restricted from participating in events
such as health fairs and community outreach programs or engaging in any media

campaign. See I.G. Ex. 10 at 151. The nexus between Petitioner’s criminal offense and
the delivery of program-related health care items and services is clear and non-attenuated.
The submission of the fraudulent marketing plan permitted HealthFirst to obtain new
enrollees, provide unhindered health care items and services to Medicaid beneficiaries,
and to continue to bill Medicaid for those items and services. A sufficient nexus has been
found in other cases involving criminal conduct related to marketing of Medicaid
services. See Sabina E. Acquah, DAB CR480 (1997) (finding that illegally obtained
leads to market services has a nexus to Medicaid because the conduct was intended to
ultimately result in billing Medicaid); see also Vinita R. Warren, DAB CR423, at 6-7
(1996) (conviction for obtaining marketing leads for a Medicaid HMO through bribery
had a sufficient nexus to the delivery of items of services under Medicaid).

In the present matter, the nexus is stronger based on the fact that the New York
Department of Health sanctioned HealthFirst for its submission of the fraudulent
marketing plan. See Petitioner’s Response to Supplemental Briefing at 2 (HealthFirst
was suspended from marketing activities for four months); see also 1.G. Reply at 3 (the
New York Department of Health suspended HealthFirst’s marketing activities and new
enrollments). Petitioner contends that because the sanction imposed was suspension of
marketing activities, “the facts clearly show that the rejection of the marketing plan did
not result in rejection of the contract.” Petitioner’s Response to Supplemental Briefing at
2. Whether the contract was or was not terminated is not dispositive. The fact that
HealthFirst was sanctioned at all supports the nexus because, as previously stated, the
purpose of the sanctions is “to protect the interests of the [Medicaid] program and its
clients.” I.G. Ex. 10 at 70. As the I.G. states, “Petitioner’s submission of a fraudulent
marketing plan, the basis for his conviction, was a step in the chain of events leading to
delivery of Medicaid items or services to Medicaid beneficiaries ... .” I.G. Reply at 4.

Finally, Petitioner notes that the New York Office of the Medicaid Inspector General
(NYOMIG), although initially excluding Petitioner, ultimately decided to reduce the
sanction of exclusion to censure. Petitioner argues NYOMIG’s decision to not exclude
Petitioner supports the proposition that NYOMIG did not believe Petitioner’s conviction
related to the furnishing of medical care, services or supplies. I disagree with Petitioner’s
analysis. The letter from the NYOMIG indicates that Petitioner was excluded based on

is indictment for a felony offense related to “‘participation in the performance of
management or administrative services relating to furnishing medical care, services or
supplies ....” P. Ex. 2 at 1; 18 New York Code of Rules and Regulations (NYCRR) §
515.7(b)(2). The pertinent regulation also states that the department can take immediate
action against an individual convicted of a crime if the conviction relates to or results
from “participation in the performance of management or administrative services relating
to furnishing medical care, services or supplies ....” Jd. § 515.7(c)(2). In this case, the
NYOMIG decided to reduce the sanction of exclusion to censure. However, the authority
to impose a less severe sanction is granted only where the NYOMIG is “authorized to
exclude a person under this section.” Jd. § 515(f). Therefore, the NYOMIG’s decision to

10

censure Petitioner means that the NYOMIG concluded that Petitioner’s conviction was
one for which it could impose an exclusion or, in other words, a conviction which
“relates to participation in the performance of management or administrative services
relating to furnishing medical care, services or supplies... .” Jd. § 515.7(b)(2), (c)(2).
This language is strikingly similar to the language in 42 C.F.R. § 1001.101(a), which
requires the I.G. to exclude an individual “convicted of a criminal offense related to. . .
the performance of management or administrative services relating to the delivery of
items or services under [Medicare or a State health care] program.” Therefore, the
NYOMIG’s action is consistent with the L.G.’s conclusion that Petitioner is subject to
exclusion under 42 C.F.R. § 1001.101. However, unlike the NYOMIG, the I.G. does not
have discretion to impose less than a five-year exclusion. 42 C.F.R. § 1001.102(a).

Based on the foregoing, I conclude Petitioner’s conviction is related to the delivery of
services under a State health care program under section 1320a-7(a)(1).

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

IV. Conclusion

For the foregoing reasons, I affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs for the statutory
five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge
